Dissenting Opinion by
President Judge Bowman :
I dissent. In striking down the PIAA regulation here in issue on plaintiff’s motion for summary judgment and without evidentiary hearing as violative of Article I, Section 28, of our Constitution, it is inescapable in my view that the majority has extruded prior decisions of our Supreme Court to the absonant conclusion that under no circumstances and under no conditions — with the possible exception of our interpersonal relationships — can there be a rational basis for distinction or classification *54as between the sexes, a view not shared even by the plaintiff in this cause of action in excluding the “contact sports” of football and wrestling from the purview of the relief sought.
The Supreme Court decisions cited and quoted by the majority not only bind me but have my full support and approbation. In my view, however, they do not lend the controlling support attributed to them by the majority as each of said decisions was concerned with either a statute or a previously judicially declared right or duty applicable to one sex to the exclusion of the other. There remains the question of whether the constitutional provision in question is absolute or subject to the concept of rational classification in general contexts excluding or including the role of “state action” as a controlling or influencing factor.
In deciding this case on a motion for summary judgment, the majority, in my view, has acted too soon and gone too far. I would deny plaintiff’s motion for summary judgment.